Citation Nr: 1040839	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO, inter alia, 
denied service connection for PTSD.  In December 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2008.

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.

During the hearing in June 2010, the Veteran's representative 
submitted additional evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

While, as indicated above, the RO has only adjudicated the claim 
for service connection for PTSD, for reasons explained below, the 
Board has now characterized the appeal as encompassing the two 
matters set forth on the title page.

The Board's decision on the claim for service connection for PTSD 
is set forth below.  The matter of service connection for 
psychiatric disability other than PTSD is addressed in the remand 
following the order; that matter is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for service connection for PTSD have been 
accomplished.

2.  Although the record includes diagnoses of PTSD, the weight of 
the competent, persuasive evidence establishes that the Veteran 
does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO, in a January 2005 pre-rating letter, 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claim on appeal, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  The RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
January 2005 letter.  Hence, the January 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the VCAA's 
timing of notice requirement.

The Board notes that the Veteran has not been provided specific 
VCAA notice regarding VA's assignment of disability ratings and 
effective dates (in the event that the claim for service 
connection under consideration is granted).  However, the absence 
of such notice is not shown to prejudice the Veteran.  Because 
the Board herein denies the claim for service connection for 
PTSD, no disability rating or effective date is being, or is to 
be, assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent evidence associated with 
the claims file consists of service and VA treatment records, 
records from the Social Security Administration, and the reports 
of June 2005 and March 2007 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's June 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.   The Board also finds that no further RO action in 
this claim, prior to appellate consideration, is required.  

The Board notes that the RO has attempted to obtain records of a 
reported 1971 psychiatric hospitalization at the VA Medical 
Center (VAMC) in Menlo Park, California, of the Veteran's 
reported participation in a detoxification program at the VA 
Outpatient Clinic and Community Living Center in Martinez, 
California in 1986, and of his reported treatment for psychiatric 
difficulties at San Francisco General Hospital in the 1970's.  
However, each of those facilities has informed the RO that the 
records sought are not available.  The RO informed the Veteran of 
that fact in the "Evidence" portion of the March 2008 SOC.  
Under the circumstances, the Board finds that the RO has 
undertaken sufficient and appropriate action to obtain those 
records, and that no further action in this regard is warranted.

The Board also acknowledges concerns expressed by the Veteran and 
his representative concerning development of PTSD stressors.  
However, as will be discussed in greater detail below, the claim 
for service connection for PTSD is being denied because the 
weight of the competent, persuasive medical evidence establishes 
that the Veteran does not meet the diagnostic criteria for PTSD.  
As the claim is being denied on the basis of diagnosis (and not 
the occurrence of a stressor), any discussion of the efforts 
taken to establish the occurrence of the Veteran's claimed 
stressors is unnecessary.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  

In this case, however, the Veteran has not meet the first 
essential criterion for service connection for PTSD-medical 
diagnosis of the disorder in accordance with the applicable 
diagnostic criteria.  As such, further discussion of the recent 
revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (noting that VA has adopted the nomenclature of the DSM-
IV).

Considering the claim for service connection in light of the 
above, the Board finds that the weight of the competent, 
persuasive medical evidence establishes that the Veteran does not 
meet the diagnostic criteria for PTSD, and that, therefore, the 
claim must be denied.

The Veteran's service treatment records are negative for any 
finding or diagnosis of PTSD.  Psychiatric evaluation was normal 
at the time of his separation from service.

Records from the Vet Center in Grants Pass, Oregon show that the 
Veteran first sought assistance at that facility in August 1989.  
He reported feeling alienated from others and living an isolated 
life.  He stated that, although he had been in Vietnam as a 
Marine, he did not believe that his problems were war related.  
He indicated that he often avoided activities that aroused 
memories of trauma in the War Zone, and found it difficult to 
talk about his war experience, but denied feeling anxious or 
experiencing specific fears pertaining to his time in Vietnam; 
feeling guilty that he made it back when some of his buddies did 
not; having flashbacks or nightmares over his experiences during 
the war; or thinking about his Vietnam experience just about 
every day.  He reported that his mother had been verbally, 
emotionally, and physically abusive in childhood, and that he was 
recovering from drug and alcohol abuse.

Subsequent records from the Vet Center in Grant Pass contain 
several entries relating to the Veteran's history of childhood 
abuse.  Assessments recorded included major depression (July 
2004), PTSD (July 2004, related to child abuse), signs and 
symptoms of personality disorder (August 2004), and possible 
organic dysfunction due to previous alcohol and drug abuse 
(August 2004).

The Veteran was seen at the VAMC in Roseburg, Oregon in October 
1999.  He complained of depression with loss of interest in 
relationships since a breakup with his girlfriend six months 
earlier.  He reported a history of a "drug bust" in 1971, with 
subsequent depression, overdose, and hospitalization, and 
indicated that he had drunk and used drugs until 1987, when he 
became sober.  He also reported that he had suffered abuse as a 
child.  On examination, the Veteran was found to exhibit a 
depressed mood.  The diagnostic assessment was depressive 
disorder.

In November 1999, the Veteran had an initial psychiatric 
assessment at the VA Southern Oregon Rehabilitation and Center 
and Clinics (VA SORCC) in White City, Oregon.  He presented with 
complaints of depression, anger, sleeplessness, and racing 
thoughts.  He reported a history of VA hospitalization in 1971 in 
Menlo Park, California for a suicide attempt, during a period 
when he was using drugs, and said that he had gone through 
another period of depression 12 years ago.  He said that his 
worst memory from childhood was physical and emotional abuse from 
his mother.  He also reported sexual abuse by a neighbor.  He 
indicated that he had been in Vietnam from December 1967 to April 
1968, working in plumbing and water supply.

On examination, it was noted that the Veteran had a short temper 
and resentment from the breakup of a long-term relationship, with 
racing thoughts and obsessing.  He was unable to abstract and 
unable to remember four items.  The diagnostic impression was 
that he had major depression, recurrent, non psychotic; 
adjustment disorder with depression related to breakup of a long-
term relationship; history of polysubstance abuse and alcohol 
dependence, clean and sober for 12 years; and "some PTSD 
childhood".  He was also noted to have some antisocial traits, 
but not enough for a diagnosis.  A subsequent record from the VA 
SORCC in White City, dated in June 2000, shows, among other 
things, that the Veteran had fears of abandonment "due to 
childhood PTSD issues."

In June 2004, the Veteran was seen for a new patient assessment 
at the VAMC in Roseburg, Oregon.  He stated that he had been very 
depressed and wanted to get his life together.  He reported a 
history of VA hospitalization in 1971 in Menlo Park, California 
for a suicide attempt and said that he had been admitted to a 
facility in Martinez, California for severe depression in 1986.  
He indicated that he had served in Vietnam from December 1967 to 
April 1968, making water for a gun battery out in the field.  He 
stated that they had been under rocket attack three or four times 
per week and that he saw a lot of death, in that people he knew 
had been killed and he had helped load bodies onto helicopters.  
He also reported that his mother had been abusive during 
childhood.  He complained of fear of people in social situations, 
poor energy level, erratic sleep, anhedonia, and being self 
critical and unable to have empathy or compassion for anybody.

On examination, the Veteran's affect was noted to be blunted.  
His mood was depressed, with no motivation, and his speech was 
described as "rambling but on target."  He denied rumination, 
racing thoughts, and flashbacks.  At the end of the 90-minute 
examination, the examiner opined that the Veteran manifested 
depression, panic, and rage.  PTSD was not diagnosed.

In July 2004, the Veteran had another psychiatric assessment at 
the VA SORCC in White City, Oregon.  He stated that he had had 
three serious bouts of depression in the past, including in 1971 
and 1986.  He reported that he had served in Vietnam during the 
Tet Offensive and that it "was a bad time."  He denied having 
buddies die or become injured beside him, but said that he had 
once had to load dead bodies onto a helicopter.  He also 
indicated that his mother had been physically and emotionally 
abusive in childhood.  He stated that he was presently depressed 
and unable to work, and complained of isolation, poor sleep, low 
motivation, anger, and anxiety.  

On examination, the Veteran was noted to be anxious and euphoric, 
with low energy and motivation, a constricted affect, and poor 
concentration.  The examiner noted that the Veteran had anxiety 
attacks, and a propensity for outbursts, but no PTSD symptoms.  
The final diagnostic assessment was that he had major depression, 
recurrent type (non-psychotic type), and social phobic disorder.

Subsequent records from the VA SORCC in White City, dated from 
September 2004 to May 2005, including in so-called "problem 
lists," reflect diagnoses of PTSD.  The records also show that a 
PTSD "screen" was positive in January 2005.  None of the 
records contain any substantive discussion with respect to the 
basis for the diagnosis, other than to state that the Veteran had 
"memories of [the] Vietnam war" and "some hypervigilance."

In June 2005, the Veteran underwent a VA PTSD examination for 
compensation purposes.  The claims file was not available for the 
examiner's review, but an extensive, nine-page report was 
prepared based on the results of a 31/2-hour interview that 
included a mental status examination and review of the Veteran's 
service records, his response to a PTSD questionnaire, and 
records from the VA SORCC in White City.  After noting the 
Veteran's extensive treatment history, beginning with a 
hospitalization in 1971, and taking account of the diagnoses of 
PTSD in the records from the VA SORCC in White City, his report 
of abuse in childhood, and his reported stressors from Vietnam, 
the examiner concluded that the Veteran did not meet the criteria 
for a diagnosis of PTSD related to Vietnam.  Specifically, the 
examiner noted that the Veteran did not appear to meet the re-
experiencing, avoidance, or hyperarousal criteria required for 
the diagnosis.  The examiner also noted that previous diagnoses 
of PTSD appeared to be related to childhood physical and 
emotional abuse.
 
Subsequent records from the VA SORCC in White City, dated from 
July 2005 to January 2007, continued to reflect diagnoses of 
PTSD.  In September 2006, it was noted that the Iraqi war 
troubled him, in that it reminded him of Vietnam; that people 
talking about Vietnam brought back memories; that he avoided 
people who wanted to talk about Vietnam; and that he had some 
hyperalertness.  He denied having nightmares or weird dreams.

Thereafter, the RO arranged to have the Veteran scheduled for 
another VA PTSD compensation examination.  The RO noted that the 
Veteran had a verified stressor, in that military records 
documented sniper fire in February 1968, and asked the examiner 
to offer an opinion as to whether the Veteran had PTSD based on 
that stressor.  The fact that PTSD had been diagnosed by the 
Veteran's care provider at the VA SORCC in White City was 
specifically noted.

In March 2007, an examiner reviewed the Veteran's claims file, 
including the report of the prior VA examination in June 2005, 
and the records from White City, and interviewed the Veteran for 
an hour and a half.  The examiner noted that the June 2005 VA 
examiner had not diagnosed PTSD, but the Veteran's physician from 
White City had.  The examiner also noted that the Veteran had a 
verified stressor.

During the evaluation, the Veteran reported that his mother had 
been verbally and physically abusive.  He stated that he had been 
sexually molested on one occasion when he was about age five.  He 
indicated that he had had a long history of drug and alcohol 
abuse, that he had an inpatient hospitalization in 1971 for 
depression and a suicide attempt, and that he had had 
intermittent outpatient mental health treatment over the years, 
most recently at the VA SORCC in White City.  He stated that he 
had intermittent problems with depression and anxiety and tended 
to become isolated and withdrawn when depressed.  He described 
his in-service stressors as an incident of small arms fire on the 
base and having to load dead and wounded onto a helicopter on one 
occasion.

Following a mental status examination of the Veteran, the 
examiner concluded that the Veteran did not meet the criteria for 
a diagnosis of PTSD.  The examiner noted that the Veteran did not 
appear to fully meet the requirements for persistent re-
experiencing ("Criterion A") because, although he reported some 
troubling memories of Vietnam, he did not have intrusive 
experiences, nightmares, or flashbacks, and experienced only mild 
psychological distress.  The examiner opined that the evidence of 
physiological reactivity appeared to be a generalized anxiety 
disorder rather than one specific to trauma.

The examiner also felt that the Veteran did not meet the 
requirements for persistent avoidance ("Criterion B").  The 
examiner noted that the Veteran did not like talking to people 
about Vietnam, but that it did not appear that there were any 
activities he avoided.  It was noted that he had few friends, but 
that that was most likely due to his career in the Merchant 
Marines (which took him away from home often), his failure to 
establish a stable intimate relationship, and his history of 
severe alcoholism.  The examiner observed that the Veteran 
exhibited a full range of affect and appeared to have a normal 
sense of future.

The examiner concluded, finally, that the Veteran did not meet 
the requirements for persistent symptoms of increased arousal 
("Criterion C").  The examiner noted that the Veteran did have 
problems with insomnia, but that it had improved on medications, 
and that he had a long history of anger management problems 
primarily related to personality (which he noted had pre-existed 
military service), rather than the effects of trauma.  It was 
noted that the Veteran's concentration was grossly normal on 
examination, that there was no evidence of hypervigilance or 
exaggerated startle, and that his difficulty with crowds was due 
to embarrassment when he lost control of his feelings.  The 
examiner stated, "I do not feel that he meets the DSM-IV 
diagnostic requirements for PTSD . . . ."

Records from the VA SORCC in White City, dated from March 2007 
forward, continue to reflect diagnoses of PTSD, along with major 
depression, recurrent, generalized anxiety disorder, and social 
phobia.  It was noted that the Veteran had "some" 
hypervigilance and intrusive thoughts of Vietnam, but that he 
denied nightmares and avoidance.

The above-cited evidence reflects that the record contains 
conflicting medical opinions on the question of whether the 
Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the June 2005 and March 2007 
VA examiners' finding that the Veteran did not meet the full 
criteria for a PTSD diagnosis the most probative medical opinions 
on this point.  The June 2005 examiner, while not having access 
to the claims file, rendered his opinion based on the results of 
a 31/2-hour interview that included a mental status examination and 
review of the Veteran's service records, his response to a PTSD 
questionnaire, and records from the VA SORCC in White City.  The 
examiner noted the pertinent history, elicited and described the 
Veteran's symptoms in detail, and provided an extensive, reasoned 
analysis of the case in terms of the specific diagnostic criteria 
set forth in DSM-IV.  The March 2007 examiner, who had access to 
the Veteran's entire claims file, presented a similarly extensive 
review and arrived at the same reasoned conclusions with respect 
to diagnosis, based upon full consideration of the Veteran's 
service and post-service records, including records from the VA 
SORCC in White City that contained diagnoses of PTSD.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a 
physician's opinion depends in part on the reasoning employed by 
the physician and whether or not (or the extent to which) he 
reviewed prior clinical records and other evidence).  The Board 
finds these opinions highly probative.

The only evidence of record reflecting a diagnosis of PTSD is the 
outpatient records from the Vet Center in Grants Pass and the VA 
SORCC in White City.  The diagnoses contained in the records from 
the Vet Center, however, are based on childhood trauma, as are 
the earlier (1999) assessments from White City, and the more 
recent diagnoses from White City are not supported by any sort of 
substantive rationale.  There is no specific discussion of the 
DSM-IV criteria in those reports, and no indication that the 
conclusions contained therein were based on a thorough review and 
understanding of the Veteran's longitudinal history.  As a 
result, those reports are less probative than the reports of the 
VA examinations in June 2005 and March 2007.

In short, the most persuasive medical opinion evidence weighs 
against the existence of a current diagnosis, and ultimately, the 
claim.

As the preponderance of the competent evidence establishes that 
the first, essential criterion for service connection for PTSD-
medical diagnosis of the disorder in accordance with the 
diagnostic criteria for the disorder-is not met, service 
connection for PTSD cannot be established, and the Board need not 
address the remaining criteria for service connection for PTSD.  
See 38 C.F.R. § 3.304(f).

Finally, as for any direct assertions by the Veteran and/or his 
representative that the Veteran meets the diagnostic criteria for 
PTSD, such evidence provides no basis for allowance of the claim.  
As indicated above, the matter on which this claim turns is 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a competent diagnosis.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In light of the current record and recent United States Court of 
Appeals for Veterans Claims (Court) precedent, the Board finds 
that further RO action on this matter is warranted. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, psychiatric 
diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for 
service connection for PTSD (which, as indicated above, has been 
denied on the basis of current disability), the record reflects 
psychiatric diagnosis of record other than PTSD-specifically, 
major depression, dysthymia, generalized anxiety disorder, and 
social phobic disorder.  Thus, consistent with Clemons, the 
record raises the matter of the Veteran's entitlement to service 
connection for a psychiatric disability other than PTSD.  To 
avoid any prejudice to the Veteran, a remand for RO consideration 
of this matter, in the first instance, is warranted.  See Bernard 
v. Brown, 3 Vet. App. 384, 393 (1993)/

Prior to adjudicating the claim, to ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to provide any additional information and/or evidence  
pertinent to the claim remaining on appeal, explaining to him 
that he has a full one-year period for response.  See 38 U.S.C.A.  
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. § 5103,  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for another examination of the Veteran, if warranted) 
prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran a letter 
requesting that the Veteran provide sufficient 
information, and if necessary, authorization to 
enable it to obtain any additional evidence 
pertinent to the matter of service connection 
for psychiatric disability other than PTSD that 
is not currently of record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

2.  If the Veteran responds, the RO should 
obtain all identified outstanding records of 
psychiatric evaluation and/or treatment not 
currently of record, following the procedures 
set forth in 38 C.F.R. § 3.159 (2009).  All 
records and responses received should be 
associated with the claims file.  If any records 
sought are not obtained, the RO should notify 
the Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. App.  268 
(1998).

4.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted (to include arranging for 
examination of the Veteran, if appropriate), the 
RO should adjudicate the matter of service 
connection for psychiatric disability other than 
PTSD in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal is denied, 
the RO must furnish to the Veteran an 
appropriate supplemental SOC that includes clear 
reasons and bases for all determinations, and 
afford him an appropriate time period for 
response before the claims file is returned to 
the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


